Citation Nr: 1019263	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right wrist disorder, to include whether 
service connection can be granted.  

2.  Entitlement to a compensable disability rating for left 
wrist fracture prior to August 29, 2008.  

3.  Entitlement to a disability rating greater than 10 
percent for left wrist fracture beginning August 29, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1941 through 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Veteran indicated on a November 
2007 VA Form 9 that he wished to testify at a BVA hearing.  
In February 2010 correspondence, he withdrew this hearing 
request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for a right wrist 
disorder in a March 1980 rating decision and properly 
notified the Veteran, who did not initiate an appeal of that 
decision.

2.  The March 1980 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in April 
2006. 

3.  Evidence received since the March 1980 rating decision 
regarding the Veteran's claim for service connection for a 
right wrist disorder is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim.

4.  There is competent evidence of a current right wrist 
disorder and competent medical evidence linking the Veteran's 
right wrist disorder to military service.


5.  Prior to August 29, 2008, the Veteran's left wrist 
fracture was manifested by full range of motion with no 
evidence of neuropathy.

6.  Beginning August 29, 2008, the Veteran's left wrist 
fracture is manifested by no more than some limitation of 
motion with no favorable or unfavorable ankylosis and carpal 
tunnel syndrome which has been separately rated.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
March 1980 rating decision and the claim of entitlement to 
service connection for a right wrist disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection for a right wrist disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Prior to August 29, 2008, the criteria for a compensable 
disability rating for left wrist fracture were not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
5215 (2009).

5.  Beginning August 29, 2008, the criteria for a disability 
rating greater than 10 percent for left wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current right wrist disorder is related to his service with 
the United States Army from December 1941 through September 
1945.  Specifically, he notes that his service treatment 
records show that he fractured his left wrist in September 
1943 when he accidentally fell from an airplane wing during 
military service.  He contends that he also injured his right 
wrist during this same fall.  He also contends that his 
service-connection left wrist fracture is more disabling than 
rated both prior to and beginning August 29, 2008.    

New and Material Evidence to Reopen Claim

The Veteran submitted an original claim for service 
connection for a "broken wrist" in September 1945.  At the 
time of this initial claim, service treatment records showed 
that the Veteran sustained a fracture to the left radius 
incurred by falling off the wing of an airplane in September 
1943.  The RO denied service connection for a "broken 
wrist" in an October 1945 rating decision, finding no 
evidence of residuals of a broken wrist on examination.  In 
February 1980, the Veteran submitted another claim for 
service connection, this time for "both wrists broken in 
service, casts for six weeks."  By rating decision dated in 
March 1980, the RO indicated that the Veteran was service-
connected for "fracture healed left wrist" as 
noncompensably disabling effective April 1, 1946.  The RO 
also denied service connection for a right wrist disorder, 
finding that the Veteran's service treatment records were 
negative for an injury to the right wrist.  The Veteran did 
not perfect an appeal and the March 1980 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

In April 2006, the Veteran filed another claim for a right 
wrist disorder; specifically, carpal tunnel syndrome of the 
right wrist.  In connection with this claim, the Veteran 
submitted several private treatment records noting a history 
of injury to the right wrist after falling off the wing of an 
airplane as well as statements from Drs. M.B.F. and S.C.R. 
dated in August 2006 and May 2008 relating the Veteran's 
current right wrist disorder to his military service.  The RO 
denied this claim in February 2007, noting that that service 
connection for a right wrist disorder had previously been 
denied on a direct basis with no appeal filed and finding 
that the Veteran had failed to submit new and material 
evidence to reopen the previously denied claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that evidence 
received since the March 1980 rating decision is new and 
material.  Specifically, the Veteran's reported history of 
injury in service, private treatment records noting a history 
of injury to the right wrist after falling off the wing of an 
airplane as well as statements from Drs. M.B.F. and S.C.R. 
dated in August 2006 and May 2008 relating the Veteran's 
current right wrist disorder to his military service are new 
and material.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection 

As discussed above, the Board has reopened the claim for 
service connection for a right wrist disorder.  The appeal 
must now be considered based on all the evidence of record.  

Service connection may be granted if the evidence 
demonstrates that a current disorder resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The Veteran's service treatment records show that he 
sustained a fracture to the left radius after falling off the 
wing of an airplane in September 1943.  Private treatment 
records dated as early as December 1986 show complaints 
regarding the right wrist.  Specifically, these records show 
that the Veteran underwent right wrist surgery in February 
1987.  A July 1988 record notes a right wrist injury during 
military service.  A November 1998 private treatment report 
shows an impression of carpal tunnel syndrome of the right 
wrist due to an injury to both wrists after falling off of an 
airplane wing.  An August 2001 private treatment report shows 
clinically severe right median neuropathy.  

In an August 2006 statement from Dr. M.B.F., the Veteran's 
treating physician noted that the Veteran had a long history 
of wrist problems relating to an injury he suffered during 
military service.  Specifically, Dr. M.B.F. noted that the 
Veteran had findings consistent with severe osteoarthritis of 
a post-traumatic nature in both wrists.  In addition, Dr. 
M.B.F. indicated that the Veteran had median nerve 
compression within both wrists (carpal tunnel syndrome) which 
was related and secondary to the severe osteoarthritis.  

In a May 2008 statement from Dr. S.C.R., the Veteran's 
treating physician indicated that the Veteran fell from an 
airplane wing in August 1943 and landed on outstretched arms.  
He ended up having a left distal radius fracture which was 
treated by the Army with no significant sequelae after that.  
However, his right wrist, which according to the Veteran and 
also an eye witness statement, was also treated with a splint 
or a cast, subsequently had significant osteoarthritis in it.  
Dr. S.C.R. noted that the Veteran had numbness in both hands 
indicating Guyon's canal and carpal tunnel syndrome.  Dr. 
S.C.R. also noted that the Veteran had proximal row 
carpectomy, which would have been consistent for 
osteoarthritis in the proximal row possible due to a 
Kienbock's disease or occult scaphoid fracture.  Dr. S.C.R. 
noted that the Veteran was only treated for his left wrist 
and not his right wrist during military service.

Dr. S.C.R. opined that the Veteran's current right wrist 
problems were probably due to his injury of falling off an 
airplane wing during military service.  Dr. S.C.R. noted that 
the problems with the right wrist probably developed from 
having a severe contusion and a possible avascular scaphoid 
from an occult scaphoid fracture which was not detected, or 
avascular necrosis of the lunate, i.e., Kienbock's disease, 
which gradually worsened over time.  Dr. S.C.R. indicated 
that he firmly believed that the Veteran's right wrist 
problems were the result of his in-service fall from an 
airplane wing.  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current right 
wrist disorder is related to his military service.  See 
38 U.S.C.A. § 5107(b).  While the Veteran's service treatment 
records only note an injury to the left wrist, the Veteran's 
statements regarding the in-service injury and the May 2008 
statement from Dr. S.C.R. provide a reasonable basis to 
assume that the Veteran also injured his right wrist at the 
time but an injury was not detected.  This evidence provides 
a plausible basis to conclude that the Veteran injured his 
right wrist during his military service; service connection 
is warranted.   

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  Here, as the medical evidence shows that the 
Veteran is right-hand dominant, for rating purposes, his left 
wrist is part of his minor upper extremity.

A review of the claims file shows that the Veteran fractured 
his left wrist after falling from the wing of an airplane 
during military service in September 1943.  By rating 
decision dated in March 1980, the RO granted service 
connection for "fracture healed left wrist," and assigned a 
noncompensable rating, effective April 1, 1946.  The 
Veteran's left wrist fracture is rated under 38 C.F.R. 
§ 4.71a, DC 5215.  

DC 5215 provides ratings based on limitation of motion of the 
wrist.  Limitation of palmar flexion in line with the forearm 
is rated 10 percent disabling for the major wrist and 10 
percent for the minor wrist; limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the 
major wrist and 10 percent for the minor wrist. 38 C.F.R. § 
4.71a.  Normal ranges of motion of the wrist are dorsiflexion 
from 0 degrees to 70 degrees, and palmar flexion from 0 
degrees to 80 degrees. 38 C.F.R. § 4.71, Plate I

The criteria for the next higher rating, 20 percent, for 
ankylosis of the minor wrist under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, requires favorable ankylosis of the 
wrist in 20 degrees to 30 degrees dorsiflexion. 

The Board notes that while the Veteran's service-connected 
left wrist fracture was initially assigned a noncompensable 
evaluation, the Veteran was subsequently assigned a 10 
percent rating from August 29, 2008 in a September 2008 
rating decision.  In the September 2008 rating decision, the 
RO also granted service connection and assigned a separate 10 
percent disability rating for left wrist carpal tunnel 
syndrome, effective from June 13, 2008 

There are two periods of time at issue here: 1) prior to 
August 29, 2008, when the Veteran's left wrist disorder was 
evaluated as noncompensably disabling; and, 2) from August 
29, 2008 to the present, while the Veteran's left wrist 
disorder was evaluated as 10 percent disabling.  

a.  Prior to August 29, 2008

Evidence relevant to the level of severity of the Veteran's 
left wrist disorder prior to August 29, 2008 includes a 
January 2007 VA examination report.  During this examination 
the Veteran reported that he was right hand dominant.  Range 
of motion testing revealed that that the Veteran had left 
wrist ulnar deviation from 0 to 45 degrees; radial deviation 
from 0 to 20 degrees; dorsiflexion (extension) from 0 to 70 
degrees; and palmar flexion from 0 to 80 degrees.  There was 
no additional loss of motion on repetitive use.  X-ray 
examination revealed minimal deformity of the left wrist as a 
result of prior trauma.  The diagnosis was status post 
fracture of the left wrist with osteoarthritis.  The examiner 
noted that the Veteran was not employed and also noted that 
the left wrist disorder did not have any effect on his daily 
activities.  The examiner also noted that the Veteran denied 
problems with his left wrist but complained primarily about 
his right wrist.  Finally, the examiner noted that there were 
no carpal tunnel symptoms nor neuropathy of the left wrist 
found on examination.  This examination report indicates that 
the claims file was reviewed in conjunction with the 
examination.  

Based on these findings, the Board finds that the evidence of 
record prior to August 29, 2008, does not substantiate a 
compensable schedular evaluation for this time period.  The 
Veteran's range of motion during the January 2007 VA 
examination was entirely normal and the Veteran denied any 
problems with his left wrist at that time.  Also, the January 
2007 VA examiner noted that there was no evidence of carpal 
tunnel syndrome.  As such, there is no evidence of record 
which would warrant a compensable disability rating prior to 
August 29, 2008.

b.	Beginning August 29, 2008

Evidence relevant to the level of severity of the Veteran's 
left wrist disorder beginning August 29, 2008 includes the 
report a VA examination conducted on that date.  During this 
examination, the Veteran complained of tenderness, painful 
movement, and tenderness in his left wrist.  Range of motion 
testing revealed left wrist ulnar deviation from 0 to 35 
degrees, with pain beginning at 30 degrees; radial deviation 
from 0 to 15 degrees, with pain at 15 degrees; dorsiflexion 
(extension) from 0 to 55 degrees, with pain at 55 degrees; 
and palmar flexion from 0 to 40 degrees, with pain beginning 
at 25 degrees.  There was no additional loss of motion on 
repetitive use.  X-ray examination of the left wrist revealed 
some degenerative changes of the wrist as a result of prior 
trauma with no significant change from the January 2007 X-ray 
report.  The examiner noted that the January 2007 VA 
examination report indicates that the Veteran denied problems 
with his left wrist.  The August 2008 VA examiner disagreed 
with this assessment and indicated that the Veteran said he 
reported his history and symptoms of the left wrist at that 
time.  All physical evidence including imaging, history, and 
physical examination support the Veteran claim for left wrist 
pathology.  

The August 2008 examiner diagnosed the Veteran with Closed 
Colle's fracture of the left wrist; status-post proximal row 
carpectomy; degenerative joint disease of the left wrist; 
deformity of the irregular surface of articular surface 
radius; and carpal tunnel syndrome of the left wrist.  The 
examiner indicated that the Veteran was not employed and that 
the Veteran's left wrist disorder affected his daily 
activities as follows: chores (moderate); shopping 
(moderate); exercise (moderate); sports (moderate); 
recreation (moderate); traveling (moderate); feeding (mild); 
bathing (moderate); dressing (severe); toileting (moderate); 
and grooming (severe).  This examination report indicates 
that the claims file was reviewed in conjunction with the 
examination.    

Based on these findings, the Board finds that the evidence of 
record beginning August 29, 2008, does not substantiate a 
schedular evaluation greater than 10 percent for this time 
period.  While the Veteran had some loss of motion during the 
August 2008 VA examination, there was no evidence of 
favorable ankylosis from 20 degrees to 30 degrees 
dorsiflexion or any other unfavorable position.  As above, 
during the August 2008 VA examination the Veteran had 
dorsiflexion from 0 to 55 degrees and there was no indication 
of unfavorable ankylosis in any other movements.          

The Board also finds that the Veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
Veteran had full range of motion prior to August 29, 2008 and 
even considering the Veteran's loss of motion with repetitive 
movement beginning August 29, 2008 pursuant to DeLuca he is 
not entitled to a higher rating as there is no evidence of 
ankylosis on repetitive movement of the left wrist.  

The Board has considered the August 2008 VA examiner's 
observation that she disagreed with the assessment offered in 
the January 2007 VA examination because the Veteran stated 
that at the earlier examination, he did complain of left 
wrist problems even though no complaints were recorded.  The 
Board finds the January 2007 examination report to have 
greater probative value than the later examiner's assessment 
of that report based on what the Veteran told the later 
examiner.  The January 2007 examination included a review of 
the record, consideration of the Veteran's reported history, 
a physical examination and diagnostic testing (including x-
ray).  

The Veteran is in receipt of a separate disability rating for 
left wrist carpal tunnel syndrome beginning June 13, 2008 and 
has not appealed that rating.  As such, any neurological 
manifestations of the Veteran's left wrist will not be 
addressed beginning June 13, 2008.  

The Board also notes that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the wrist, consideration of other diagnostic 
codes for evaluating the disability is not appropriate.  See 
38 C.F.R. § 4.20.  Accordingly, the Board finds that the 
ratings assigned are appropriate and there is no basis for 
higher schedular ratings.  

In sum, there is no support for assignment of increased 
ratings for the Veteran's left wrist disorder over any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology. The competent medical evidence of record 
shows that his left wrist disability is primarily manifested 
by pain limitation of motion.  The applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  The effects of pain 
and functional impairment have been taken into account and 
are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disability 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the right wrist claim, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed with 
regard to this issue.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

With regard to the left wrist claim, complete notice was sent 
in June 2006, December 2006, May 2008, and July 2008 letters 
and the claim was readjudicated in a September 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for a right wrist disorder is reopened and 
service connection for a right wrist disorder is granted.

A compensable disability rating for left wrist fracture prior 
to August 29, 2008 is denied.  

A disability rating greater than 10 percent for left wrist 
fracture beginning August 29, 2008 is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


